Title: To Benjamin Franklin from James Logan, 19 July 1747
From: Logan, James
To: Franklin, Benjamin


My friend B. Franklin,
Stenton July 19  1747
   I can scarce ever forgive thee for not shewing me, in now above two years and a half, Dr. Colden’s Answer to my Objections to his Fluxions: For he had good reason to say that either my Memory had fail’d me, or I had read that piece with little attention; the last of which is exactly true, tho’ I remember not now what other business diverted me from it; but some there was: And the whole piece prov’d to me intolerably tedious, for so it truly appears to me at this time. But then he was exceedingly himself to blame, for writing in page 10 at the 2dx+x+1 which ought according to the usual notation to have been wrote ẋ+1 and even then with the point on the line itself which in that case is the only common method. I might have overlooked it but as he wrote it, I took no manner of notice of the point. And as himself says, but by a mistake in too much haste I presume I own they more properly might have been mark’d thus √10+0.1 instead of √10+0.1, and it is a mistake to say the [remainder missing].
